Argued May 7, 1924.
The appellant complains of the action of the Public Service Commission in granting a certificate to the intervening appellee approving of the exercise by the latter of the right to operate motor vehicles as a common carrier for the transportation of persons upon call and demand in the Borough of Adamsburg, Westmoreland County.
No question of law is presented, and an examination of the case satisfies us that there is no foundation upon which a conclusion could be based that the order appealed from is unreasonable. The appellant is engaged in a similar service in a community at some distance from the location of the intervening appellee. The propriety of permitting the service in the borough referred to is peculiarly one within the discretion of the Public Service Commission.
The appeal is therefore dismissed at the cost of the appellant.